Supreme Court

                                                                    No. 2013-177-Appeal.



            Jonathan Mensing et al.                 :

                       v.                           :

  Mortgage Electronic Registration Systems,         :
                 Inc., et al.                       :


                                           ORDER


       The plaintiffs, Jonathan Mensing and Laxmi Sundaram, appeal from a Superior Court

summary judgment dismissing their claims against the defendants, Mortgage Electronic

Registration Systems, Inc., OneWest Bank, FSB., and HSBC Bank USA, NA, as trustee for

Deutsche Alt2006-AF1. This case came before the Supreme Court at a session in conference

pursuant to Article I, Rule 12A(3)(b) of the Supreme Court Rules of Appellate Procedure. At

this time, we proceed to decide this case without further briefing and argument.

       This appeal is not properly before the Court. Under “[Article I,] Rule 4(a) [of the

Supreme Court Rules of Appellate Procedure], a notice of appeal must be filed ‘within twenty

(20) days of the date of the entry of the judgment.’” Iozzi v. City of Cranston, 52 A.3d 585,

588 (R.I. 2012) (quoting Rule 4(a)). “It is well settled that ‘the time specified in Rule 4(a) is

mandatory, and that once the prescribed time has passed there can be no review by way of

appeal.’”   Id. (quoting Wachovia Bank v. Hershberger, 911 A.2d 278, 279-80 (R.I. 2006)

(mem.)). Judgment in the instant case was entered on April 10, 2013 and the plaintiffs filed their

notice of appeal on May 7, 2013, more than twenty days thereafter. Thus, the plaintiffs’ notice

of appeal was untimely, and this case must be dismissed.

                                                1
Accordingly, the plaintiffs’ appeal is denied and dismissed.

Entered as an Order of this Court on this 25th day of September, 2014.

                                     By Order,



                                     ________/s/_____________
                                     Clerk




                                         2
                          RHODE ISLAND SUPREME COURT CLERK’S OFFICE

                               Clerk’s Office Order/Opinion Cover Sheet




TITLE OF CASE:      Jonathan Mensing et al. v. Mortgage Electronic Registration
                    Systems, Inc., et al.

CASE NO:            No. 2013-177-Appeal.

COURT:              Supreme Court

DATE ORDER FILED:   September 25, 2014

JUSTICES:           Suttell, C.J., Goldberg, Flaherty, Robinson, and Indeglia, JJ.

WRITTEN BY:         N/A – Court Order

SOURCE OF APPEAL:   Providence County Superior Court

JUDGE FROM LOWER COURT:

                    Associate Justice Bennett R. Gallo

ATTORNEYS ON APPEAL:

                    For Plaintiffs: George E. Babcock, Esq.

                    For Defendants: Paul J. Bogosian, Jr., Esq.